DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: 
The limitation “the container comprising;” should be amended to remove the semicolon (“;”) and replace it with an appropriate linking punctuation, such as a colon (“:”). It is also permissible that no linking punctuation be present. 
Claims 4, 5 and 21 recite the limitation “the one or more openings” which lacks antecedent basis in the independent claim 1 as amended. It is understood that the limitation “the one or more openings” in claims 4, 5 and 21 refers to “the opening” as recited in amended claim 1. Nonetheless, appropriate correction is required to remedy the lack of antecedent basis. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second housing surrounding the container” must be shown or the feature(s) canceled from the claim(s).  
Specifically, in the specification the second housing is identified as element 12 and the container is identified as element 11. There appears to be no showing in the figures of element 12 surrounding element 11. Rather, as shown in Fig. 1, for example, element 11 points to an overall structure of which element 12 is a part.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a container … comprising; a first housing…; a second housing… the second housing surrounding the container” (see lines 1-10 with relevant portions included for clarity) is indefinite because it is not known how a container can contain a part (in this case the second housing) which surrounds itself. It is understood that the second housing must be a distinct element from the container in order for the second housing to surround the container, yet the claimed invention requires that the container comprise both the first and the second housing.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6, 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krug (U.S. Pat. 2,701,566, hereinafter “Krug”) in view of Wilmot et al (U.S. Pat. 6,210,369, hereinafter “Wilmot”).
Regarding claim 1, Krug discloses a medicament delivery system, comprising:
a container (Fig. 1) for storing a medicament prior to use, the container comprising:
a first housing (combination of 17, 19 and 24; Fig. 1) for containing a medicament, the first housing comprising a first housing flange 23 (Fig. 1) on a lower portion thereof 
a stopper 18 (Fig. 1) associated with the first housing;
a second housing (combination of 12 and 14; Fig. 1) comprising a second housing upper flange 13 (Fig. 1) and a second housing lower flange 15 (Fig. 1), wherein the first housing is held within the second housing, and the first housing is movable relative to the second housing (see Figs. 1 and 2),
the second housing surrounding the container to prevent an unintentional actuation of the container (as best understood, see Fig. 1 showing the second housing portions 12 and 14 surrounding a portion of the container such as the first housing elements 17, 19 and 24), said second housing comprising one opening 34 (Fig. 1), said one opening 34 for receiving an actuation mechanism 28 (Fig. 1), 
an injection member 25 (Fig. 1) associated with a lower portion of the first housing;

at least a first actuation mechanism 28 (Fig. 1) for into the container through the opening 34 in the second housing (i.e., as shown in Figs. 1 and 2, the portion of the actuation mechanism 28 travels through the opening 34 into container element 12 of the second housing), and moving through the opening 34 in a first direction (i.e., to activate the container to move the container from the position shown in Fig. 1 to that shown in Fig. 2) and applying a linear force in the first direction to the stopper (see col. 2, lines 68-73; a portion 28 of the actuation mechanism engages the stopper 18 and moves the ampule 17 distally due to the incompressibility of the liquid within ampule 17) to move the first housing relative to the second housing in a first direction (i.e., distally), such that the spring is in a biased state (Fig. 2), the injection member is ejected from the second housing in the first direction, and move the stopper relative to the first housing in a first direction to deliver the medicament through the injection member (Figs. 1-2), and wherein after the medicament is delivered, the first housing moves relative to the second housing in a second direction (i.e., proximally), the spring is in an unbiased state and the injection member is retracted into the second housing to prevent an unintentional contact with the injection member (col. 3, lines 14-17); and
wherein the first housing flange moves between the second housing upper flange and second housing lower flange when the first housing moves in the first direction (see Figs. 1-2).
It is noted that Krug does not appear to disclose a first contaminant barrier disposed at a lower portion of the second housing so as to prevent any contaminants 
Wilmot discloses a medicament delivery system, comprising a housing and an injection member 58 (Fig. 2) that traverses a first contamination barrier 92 (Fig. 2) as the injection member 58 is ejected from the housing (see Fig. 3) before a stopper 46 is moved in a first direction (i.e., the stopper movement is shown between Figs. 4 and 5, with the injection member 58 already having been injected from the housing).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Krug in order to incorporate a first contamination barrier, in order to provide a sterile barrier for the injection member 58 (see Wilmot at col. 10, lines 10-12).
Regarding claim 3, in Krug the actuation mechanism is associated with the stopper (i.e., the actuation mechanism is connected to the stopper by plunger 28; see Fig. 1) such that upon activation of the actuation mechanism, the first housing moves relative to the second housing in a first direction to eject the injection member (see Fig. 2) , and the stopper moves relative to the first housing in a first direction to deliver the medicament through the injection member (Examiner notes that the clause beginning with "optionally" recites optional steps that are not required by the claimed invention). 
Regarding claim 6, Krug discloses a second spring 30 (Fig. 1) adjacent to the first housing displacement component, said second spring configured to activate the first housing displacement component when the second spring is compressed to move the first housing relative to the second housing in the first direction to displace the injection member from the second housing. See Figs. 1-2.

Regarding claim 13, Krug discloses a first actuation mechanism, e.g., 29 (Fig. 1) is configured to interact with a stopper displacement component 28 (Fig. 1), wherein said stopper displacement component is configured to interact with the stopper such that when a first actuation mechanism is activated, the first housing moves in a first direction relative to the second housing, the injection member is delivered from the second housing, and the stopper moves in a first direction relative to the first housing to deliver medicament from the first housing through the injection member. See Figs. 1-2.
Regarding claim 20, Krug discloses a first housing displacement component 28 configured to interact with the first housing to move the first housing in at least a first direction relative to the second housing when the first housing displacement component is activated.
Regarding claim 22, the combination of Krug and Wilmot discloses a motor, said motor having one or more nodules, wherein the first housing displacement component is associated with a sleeve comprising one or more sleeve nodules on a portion thereof, wherein the motor nodules are complementary to the sleeve nodules such that the motor nodules and the sleeve nodules interact with one another when the motor is actuated to control the movement of the first housing displacement component relative to the container to move the first housing relative to the second housing.

Claims 4, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krug (U.S. Pat. 2,701,566) in view of Wilmot et al (U.S. Pat. 6,210,369), further in view of Tischlinger (U.S. Pat. 4,178,928, hereinafter "Tischlinger").
Regarding claims 4, 5 and 21, Krug discloses that the container is configured to interact with a first housing displacement component/stopper displacement component 28 (Fig. 1) but does not appear to disclose that the first housing displacement component comprises one or more projections.
Tischlinger discloses a medication delivery system comprising a stopper 92 (Fig. 1) and a stopper displacement component 48 (Fig. 1) having a projection 56 (Fig. 1), wherein the projections of the stopper displacement component are configured to interact with the stopper through the one or more openings of a housing to move the stopper relative to the first housing in at least a first direction when the stopper displacement component is activated. See Figs. 1-3.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Krug and Wilmot, according to the teaching in Tischlinger, in order to safely mate the stopper with the stopper displacement component.
Regarding claim 5, Krug discloses that the container is configured to interact with a stopper displacement component 28 (Fig. 1), but does not appear to disclose that the stopper displacement component comprises one or more projections, as claimed.
Tischlinger discloses a medication delivery system comprising a stopper 92 (Fig. 1) and a stopper displacement component 48 (Fig. 1) having a projection 56 (Fig. 1), wherein the projections of the stopper displacement component are configured to interact with the stopper through the one or more openings of a housing to move the 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Krug and Wilmot, according to the teaching in Tischlinger, in order to safely mate the stopper with the stopper displacement component.

Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krug (U.S. Pat. 2,701,566) in view of Wilmot et al (U.S. Pat. 6,210,369), further in view of Douglas et al (U.S. Pub. 2005/0131346 A1, hereinafter "Douglas").
Regarding claims 8 and 14, it is noted that Krug, as modified by Wilmot, does not appear to disclose that first actuation mechanism comprises a solenoid.
Douglas discloses a device for administering a medicament, comprising an actuation mechanism 34 (Fig. 1A) for actuating an injection member (e.g., 12; Fig. 2A), the mechanism comprising a solenoid (see para [0046]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Krug and Wilmot according to the teaching in Douglas, because a solenoid would have been one of numerous well-known actuation mechanisms to quickly and easily actuate the injection member.
Regarding claim 9, Krug discloses a second actuation mechanism, e.g., 32 (Fig. 1), said second actuation mechanism configured to activate the first housing displacement component to move the first housing relative to the second housing in the first direction to displace the injection member from the second housing.

Douglas discloses a device for administering a medicament, comprising an actuation mechanism 34 (Fig. 1A) for actuating an injection member (e.g., 12; Fig. 2A), the mechanism comprising a solenoid (see para [0046]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Krug according to the teaching in Douglas, because a solenoid would have been one of numerous well-known actuation mechanisms to quickly and easily actuate the injection member.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krug (U.S. Pat. 2,701,566) in view of Wilmot et al (U.S. Pat. 6,210,369), further in view of Gilbert (WO 2004/011065 A1, hereinafter “Gilbert”).
Regarding claims 11 and 12, it is noted that Krug does not appear to disclose the claimed second and third contamination barriers.
Krug discloses a medicament delivery system, comprising a first housing 24 (Fig. 1) for containing a medicament;
a second housing 5 (Fig. 1), wherein the first housing is held within the second housing, and the first housing is movable relative to the second housing; a stopper 25 (Fig. 1) associated with the first housing 24;
a contaminant barrier, e.g., 32 (Fig. 1) between the upper portion of the second housing and a lower portion of the first housing and/or between the upper portion of the 
another contaminant barrier, either in the form of an external surface of the stopper or in the form of a seal 42, both of which are situated between the stopper and the first housing to prevent contaminants from entering the first housing.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Krug and Wilmot, according to the teaching in Gilbert, in order to protect various components of the device from undesirable environmental contamination.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Krug (U.S. Pat. 2,701,566)  in view of Wilmot et al (U.S. Pat. 6,210,369), further in view of Both et al (U.S. Pub. 2011/0166512 A1, hereinafter "Both").
Regarding claim 22, it is noted that the combination of Krug and Wilmot does not appear to disclose a motor having one or more nodules and the first housing displacement component is associated with a sleeve comprising one or more sleeve nodules as claimed. Instead, Krug discloses that the first housing displacement component is displaced by an electromagnetic means 31 (Krug at Fig. 1).
Both discloses a medicament delivery system having a motor that drives a sleeve 36 (Fig. 5) using a sleeve module 154 (Fig. 11A) that interacts with a motor nodule (152) on a motor 150 (Fig. 11A) (see also para [0069] describing the interaction between the sleeve 36 and the motor 150).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Krug and Wilmot according to the teaching in Both, in a manner that 
Regarding claims 23 and 24, it is noted that Krug, as modified by Wilmot, does not appear to disclose a contact sensor.
Both discloses a medicament delivery system, comprising a contact sensor associated with a container, said contact sensor configured to detect contact between the sensor and a user, wherein an output signal is provided to a processor based on the contact detected by the contact sensor. The processor is associated with the stopper and a motor associated with either the first housing and/or the stopper, such that when the contact sensor detects no contact between the patient and the contact sensor, the processor stops the motor from moving the first housing in a first direction relative to the second housing and/or the stopper in a first direction relative to the first housing to prevent the injection member from being delivered from the second housing and/or the medicament from being delivered through the injection member. See paras [0039]-[0045]. 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Krug, as modified by Wilmot, according to the teaching in Both, if one wished to ensure that the device only administered fluid when body contact is sensed.



Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 
Applicant argued that Krug does not disclose that the second housing surrounds the container and the second housing includes the opening for receiving the actuation mechanism which enters into the container through the opening in the second housing. Remarks, pgs. 10-12.
Although it is unclear how, in the claimed invention, the second housing 12 surrounds the container 11 (as the container 11 comprises the second housing 12), Krug nonetheless discloses that the actuation mechanism 28 enters into the container by virtue of entering into the opening 34 at the top of the container. The container is interpreted to terminate at its top end at the opening 34 (i.e., where the injection apparatus tapers inwardly), and at its bottom end at element 15; anything exterior to this span is interpreted to be external to the container. Thus, the container comprises the second housing elements 12 and 14 and the first housing elements 17, 19 and 24 (the container also includes the injection member 25 and spring 16, but not the first actuation mechanism 28).  
Further, Applicant argued that Krug includes a removable cap 14 that “is not a container that is fully encased and sterile with the exception only of an opening for receiving the actuation mechanism to actuate the device”. Remarks, pg. 13. However, this feature does not appear to be a limitation of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/04/2021